By the Court.
The question in this case is, whether the decree in chancery is conclusive evidence of the fact, that Nichols knew, at the time of taking the deed from Downey and his wife, that Hotchkiss was in possession of the land?
On examining the decree, it appears that the fact, to prove which the decree was offered, and which appears? in the terms of the decree, to have been found by the court, was not material in that case; and, although found, cannot be considered as put in issue on the bill in chancery.
Without determining, therefore, whether the decree of a court of chancery is evidence of the material facts found by the decree, in a suit between the same parties, regarding other rights; or whether such decree can be evidence of such facts, in an action for a penalty, it is sufficient to say, that this decree could not be evidence, in this case, for the purpose for which it was admitted. The court, therefore, advise a new trial.
New trial to be granted.